Citation Nr: 0101767	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



REMAND

The veteran had active military service from January 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination of 
the Salt Lake City Department of Veterans Affairs (VA) 
Regional Office (RO).  

In her substantive appeal the appellant, who is the veteran's 
surviving spouse, made arguments which could be construed as 
raising the issue of entitlement to dependency indemnity and 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991).  The RO has not adjudicated that issue 
and it is referred to the RO for such adjudication.

The veteran died in January 1999.  The certificate of death 
lists the cause of death as atherosclerotic coronary artery 
disease.  Other significant conditions listed were emphysema 
and congestive heart failure. 

In her substantive appeal, the appellant made reference to 
the veteran having been in receipt of Social Security 
disability since 1982.  The treatment records or examinations 
upon which this award may have been based are not of record.  
The veteran's representative has requested that the claim be 
remanded in order to obtain those records.  These records 
could be relevant to the claim.

The Board further notes that the veteran appears to have 
received treatment prior to his death at Mountain View 
Hospital.  These records have not been associated with the 
claims file.  

In the March 1999 rating decision, the RO also denied 
entitlement to dependents' educational assistance under the 
provisions of 38 U.S.C.A., Chapter 35 (West 1991 & Supp. 
2000).  In her June 1999, notice of disagreement, the 
appellant referred only to the denial of D.I.C. benefits.  
However, the RO issued a statement of the case that included 
the issue of entitlement to Chapter 35 benefits.  Thereafter, 
the veteran submitted a VA Form 9 in which she indicated that 
she wished to appeal all of the issues listed in the 
statement of the case.  The VA Form 9 could be taken as a 
notice of disagreement with the denial of Chapter 35 
benefits.  The RO has not issues a statement of the case in 
response to the notice of disagreement, and this issue must 
be remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process), see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request 
that the appellant identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of the veteran for 
a psychiatric disorder, a cardiovascular 
disorder, or hypertension.  

After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, records from the Social Security 
Administration pertaining to the 1982 
grant of benefits, and all records from 
the Mountain View Hospital.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-
475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000).

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
If it is not in complete compliance with 
the directives of this remand, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268, 
270-1 (1998).

4.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should review the 
appellant's claims for service connection 
for the cause of the veteran's death on 
the basis of all the evidence of record 
and applicable law and regulations and 
the claim of eligibility for dependents' 
educational assistance under 38 U.S.C. 
Chapter 35.  The RO should also consider 
the claim of entitlement to dependency 
and indemnity compensation pursuant to 
38 U.S.C.A. § 1318, based upon the 
evidence in VA's actual or constructive 
custody at the time of the veteran's 
death.  As noted above, the question for 
consideration is "whether, had he brought 
a claim more than 10 years prior to his 
death, he 'would have been entitled' to 
receive a total disability rating for the 
10 years immediately preceding his death, 
thus entitling his survivor to section 
1318 DIC.  

5.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be given to the 
appellant, and her representative.  The 
appellant should be issued a statement of 
the case as to the issue of entitlement 
to Chapter 35 benefits, and she should be 
informed of the necessary steps to 
perfect an appeal as to that issue.

Thereafter, the case should be returned to the Board, if 
otherwise in order, for further appellate consideration.

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
appellant until she is contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



